In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed, sua sponte.
Moyer, C.J., Resnick, F.E. Sweeney, Cook and Lundberg Stratton, JJ., concur.
Pfeifer, J., concurs and would also award respondent reasonable attorney fees.
Douglas, J., dissents and would grant an alternative writ.